NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-JUL-2020
                                            12:00 PM



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS
          TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS,
          INC., AS ASSET-BACKED CERTIFICATES, SERIES
          2005-AB4, Plaintiff-Appellee, v. KIEL JAMES
          PATTISON, Defendant-Appellee, and ASSOCIATION OF
          APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS,
          Defendant-Appellant, and JOHN DOES 1-20; JANE DOES
          1-20; DOE CORPORATIONS 1-20; DOE ENTITIES 1-20;
          AND DOE GOVERNMENTAL UNITS 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 18-1-118K)


                ORDER APPROVING THE JULY 20, 2020
          STIPULATION TO DISMISS APPEAL WITH PREJUDICE
        (By: Ginoza, Chief Judge, Chan and Hiraoka, JJ.)

          Upon consideration of the Stipulation for Dismissal
With Prejudice as to Defendant-Appellant Association of Apartment
Owners of Elima Lani Condominiums' Appeal, filed July 20, 2020,
the papers in support, and the record, it appears that:
          (1) the appeal has been docketed;
          (2) pursuant to Hawai#i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss the appeal and bear
their own attorneys' fees and costs; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          (3) the stipulation is dated and signed by counsel for
all parties appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed with
prejudice.   The parties shall bear their own attorneys' fees and
costs.
          DATED:   Honolulu, Hawai#i, July 28, 2020.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2